ACCEPTED
                                                                                      12-16-00062-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                 9/16/2016 2:07:58 PM
                                                                                            Pam Estes
                                                                                               CLERK

                            NO. 12-16-00062-CR

STATE OF TEXAS                          §    IN THE TWELFTHFILED IN
                                        §               12th COURT OF APPEALS
                                                             TYLER, TEXAS
VS.                                     §    COURT OF APPEALS
                                                        9/16/2016 2:07:58 PM
                                        §                      PAM ESTES
MANUEL WAYNE HOGAN                      §    TYLER, TEXAS        Clerk


  NOEL D. COOPER'S MOTION TO WITHDRAW AS COUNSEL

      Noel D. Cooper, attorney for Appellant, asks the Court's permission to

withdraw as counsel in this appeal.

                                A. Introduction

      1.     Appellant is Manuel Wayne Hogan; Appellee is the State of

Texas.

      2.     Noel D. Cooper is presently lead counsel for Appellant in this

appeal.

                          B. Argument & Authorities

      3.     The Court may permit an attorney to withdraw as counsel on

appeal.    TEX. R. APP. P. 6.5.     Noel D. Cooper was court appointed to

represent Appellant on appeal from his convictions in Nacogdoches County,

Texas.     After researching the issues and applying the law to the facts

contained in the record, Noel D. Cooper has filed an Anders brief.

      4.     The list of all the current deadlines and settings in this case is as

follows:



                                       -1-
            Appellant’s pro se brief is likely due on or before October 17,
             2016.
TEX. R. APP. P. 6.5(a)(1).

      5.     Noel D. Cooper sent a copy of this motion, including the list of

all deadlines and settings, to Appellant. TEX. R. APP. P. 6.5(a)(3), (b). The

motion was mailed to Appellant, by both certified and first-class mail, to his

last known address.

      6.     Noel D. Cooper informed Appellant in writing of his rights to

object to this motion. TEX. R. APP. P. 6.5(a)(4).

      7.     Appellant's last known address and telephone number are the

following:

      MANUEL WAYNE HOGAN
      TDCJ-ID # 02050068
      Holliday Unit
      295 IH-45 North
      Huntsville, TX 77320-8443

TEX. R. APP. P. 6.5(a)(2).

                                C. Conclusion

      8.     Noel D. Cooper has filed an Anders brief. Noel D. Cooper does

not believe that there are any meritorious issues on which to base and

appeal and now requests permission to withdraw.

                                  D. Prayer




                                     -2-
     9.    For these reasons, Noel D. Cooper asks the Court to grant this

motion and permit him to withdraw as counsel in this appeal.


                                      Respectfully submitted,



                                      /s/Noel D. Cooper
                                      Noel D. Cooper
                                      Texas Bar No. 00796397
                                      LAW OFFICES OF NOEL D.
                                      COOPER
                                      117 North St., Suite 2
                                      Nacogdoches, Texas 75961
                                      Telephone: (936) 564-9000
                                      Telecopier: (936) 715-6022
                                      ATTORNEY FOR APPELLANT,
                                      MANUEL WAYNE HOGAN


                  CERTIFICATE OF COMPLIANCE
     Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is

computer generated and contains 296 words based on a computer word

count.


                                      /s/Noel D. Cooper
                                      Noel D. Cooper




                                     -3-
                     CERTIFICATE OF SERVICE

     I certify that I delivered a copy of this Motion to Withdraw as Counsel

to each attorney of record or party in accordance with the Texas Rules of

Appellate Procedure on September 16, 2016, at the addresses and manners

below.

Nicole LoStracco
State Bar No. 00792906
Nacogdoches County District Attorney
101 W. Main, Suite 250
Nacogdoches, Texas 75961
Telephone: (936) 560-7766
Fax: (936) 560-6036
Email:nlostracco@co.nacogdoches.tx.us
Via Electronic Service

MANUEL WAYNE HOGAN
TDCJ-ID # 02050068
Holliday Unit
295 IH-45 North
Huntsville, TX 77320-8443
Via First Class Mail and CMRRR


                                  /s/Noel D. Cooper
                                  Noel D. Cooper
                                  Attorney for Manuel Wayne Hogan




                                   -4-